Citation Nr: 0805538	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right anterior chest thoracotomy due to 
recurrent pneumothorax manifested by lung impairment.

2.  Entitlement to an evaluation in excess of 20 percent for 
atrophy of the right pectoralis muscle with weakness, 
residual deficit involvement of the right shoulder and arm 
associated with residuals of a right thoracotomy due to 
recurrent pneumothorax.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right thoracotomy scar with a retracted incision associated 
with residuals of a right thoracotomy due to recurrent 
pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case has previously come before the Board.  Most 
recently, in March 2006, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in November 2003.  A 
transcript of the hearing has been associated with the claims 
file.  

The Board notes that an undated document in the file 
indicates that during the hearing, the appellant raised the 
issue of entitlement to service connection for 
depression/anxiety.  The hearing transcript reflects the 
appellant's assertion that anxiety disorder is secondary to 
the service-connected residuals of a right thoracotomy due to 
recurrent pnuemothorax.  Transcript at 13 (2003).  This issue 
is referred to the AOJ.  


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a right 
thoracotomy due to recurrent pneumothorax are manifested by 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 
51 percent of predicted.  

2.  The appellant's service-connected residuals involving 
atrophy of the right pectoralis muscle with weakness, 
residual deficit, involvement of the right shoulder and arm 
associated with residuals of a right thoracotomy due to 
recurrent pneumothorax approximate the functional equivalent 
of limitation of motion of the major extremity to 25 degrees 
from the side and/or the muscle injury is severe.  

3.  A right thoracotomy anterior chest scar with a retracted 
incision is tender.  It does not cause limited motion, and 
does not cover an area of 144 square inches or greater.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of a 
right thoracotomy due to recurrent pneumothorax have been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2007).

2.  The criteria for a 40 percent rating for atrophy of the 
right pectoralis muscle with weakness, residual deficit, 
involvement of the right shoulder and arm associated with 
residuals of a right thoracotomy due to recurrent 
pneumothorax have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.3, 4.10, 4.59, 4.71a, Diagnostic Codes 
5201-5303 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for a right thoracotomy anterior chest scar with a retracted 
incision have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7802- 7805 (2000); 
Diagnostic Codes 7802-7805 (effective Aug. 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant, dated in November 2002, August 2004, 
April 2005, and September 2006, that fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  


Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in November 
2002, August 2004, April 2005, and September 2006 concerning 
these claims.  The 2002, 2004 and 2005 letters requested that 
the veteran provide evidence describing how his disability 
had worsened.  In addition, the veteran was questioned about 
the effect that worsening has on his employment and daily 
life during the course of the various VA examinations 
performed in association with this case.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran (both at interview and in 
his own statements) show that he knew that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on his employment and daily life.  Actual 
knowledge can also be established by statements or actions by 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the February 
2006 Informal Hearing Presentation specifically argued 
application of the facts under various diagnostic codes.  As 
the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in the August 2007 supplemental 
statement of the case (SSOC).  The veteran was notified that 
disability ratings are rated based on VA's Rating Schedule 
and that the evidence to be considered includes:  the nature 
and symptoms of the condition; the severity and duration of 
the symptoms; and the impact of the condition and symptoms on 
employment.  He was also notified in that SSOC that 
disability ratings are assigned ranging from 0 to 100 percent 
based on the severity of the disability, and that effective 
dates of increased payments are assigned based either on when 
a claim is received or when the evidence shows a level of 
disability that supports a certain rating under VA's 
schedule.  See also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   The ratings schedule is the sole mechanism by which 
a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.   Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  As discussed below, the 
pertinent diagnostic codes in this case consider information 
obtained from pulmonary function tests (PFTs), range of 
motion tests, and skin evaluations.  The veteran underwent VA 
examinations specifically for the purpose of soliciting this 
type of information so that his disabilities could be 
properly evaluated.  Therefore, the Board finds that the 
second and third elements of Vazquez-Flores notice have been 
satisfied. 

As to the fourth element, the 2002, 2004, 2005, and 2006 
letters did provide notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claims.  This information was 
additionally provided in the August 2007 SSOC which listed 
such information in the context of evidence needed that may 
affect how a disability rating is assigned.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA examination reports are of record, to 
include reports dated in May 2005 and June 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
is adequate upon which to base a decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

Under Diagnostic Code 6845, in accordance with the General 
Rating Formula for Restrictive Lung Disease, a 10 percent 
evaluation may be assigned where there is Forced Expiratory 
Volume per one second (FEV-1) of 71 to 80 percent predicted, 
or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6845.  

A 30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.

A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Note 1 following the General Rating Formula for Restrictive 
Lung Disease states the following:  A 100 percent rating 
shall be assigned for pleurisy with emphysema, with or 
without pleurocutaneous fistula, until resolved.  Note 2 
states that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Diagnostic Code 5303 pertains to Muscle Group III.  Muscle 
Group III functions in elevation and abduction of the arm to 
level of the shoulder; acts with 1 and 2 of Group II in 
forward and backward swing of arm.  It includes the intrinsic 
muscles of the shoulder girdle:  (1) Supraspinatus; (2) 
infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  A slight injury is rated as 
noncompensable, a moderate injury is rated as 20 percent 
disabling, a moderately severe injury is rated as 30 percent 
disabling and a severe injury is rated as 40 percent 
disabling.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2007).

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major shoulder, and 30 percent for the 
minor shoulder.  38 C.F.R. § 4.71a, Code 5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.

Functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Prior to August 30, 2002, Diagnostic Code 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7805 for 
other scars indicated that other scars were to be evaluated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2001).

Under the revised Diagnostic Code 7802, a 10 percent rating 
is applicable for a scar other than on the head, face, or 
neck, that is superficial and does not cause limited motion, 
if the area of the scar is 144 square inches or greater.  The 
revised Diagnostic Code 7803 provides a 10 percent rating for 
scars that are superficial and unstable.  A 10 percent rating 
is also applicable under Diagnostic Code 7804 for scars that 
are superficial, painful on examination.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Other scars 
are to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, as noted in the March 2006 Board remand, the 
appellant's residuals of a right thoracotomy due to recurrent 
pneumothorax were originally assigned a single disability 
evaluation, from 1976.  In October 2005, the AOJ assigned 
three separate evaluations for the residuals of recurrent 
pneumothorax, from July 2000, as detailed below.  

I.  Residuals of a Thoracotomy due to Recurrent Pneumothorax 
manifested by Lung Impairment

The residuals pertaining to restrictive lung disease as a 
result of the right thoracotomy due to recurrent pneumothorax 
have been evaluated as 30 percent disabling under Diagnostic 
Code 6845.  The appellant asserts that a higher rating is 
warranted.  We agree.  

Under Diagnostic Code 6845, a 60 percent rating requires FEV-
1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  The Board notes that an April 2001 
record reflects that pulmonary function tests the year before 
showed FEV-1 of 74 percent predicted, no improvement with 
bronchodilator, and complaints of chronic dyspnea on 
exertion.  
On VA examination in May 2001 only mild shortness of breath 
was noted, and the June 2005 VA pulmonary examination notes 
no marked limitation of activity.  When considering the 
results of pulmonary function tests (PFTs), VA considers the 
post-bronchodilator values, as such results reflect the best 
possible functioning of an individual.  See 61 Fed. Reg. 
46,723 (Sept. 5, 1996).  In this case, the pulmonary function 
tests, dated in June 2005, showed a DLCO (SB) of 51 percent 
predicted, as well as FEV-1 of 57.7 percent predicted.  Based 
on the DLCO finding, the Board concludes that a 60 percent 
rating is supportable.  

A rating in excess of 60 percent is not warranted as the 
evidence does not show FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent of predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; that he requires outpatient oxygen therapy.  No 
active lung disease was noted on chest x-ray examination in 
April 2001.  While an August 2003 treatment record reflects 
hypertension, there is no evidence of pulmonary hypertension.  
In November 2003, examination showed his heart had a regular 
rhythm and rate and the lungs were clear to auscultation.  
The impression of chest x-ray examination in January 2004 was 
that the lungs expanded well and were free from active 
infiltration and consolidation.  The heart was of normal size 
and contour.  The costophrenic sinuses were well delineated, 
the diaphragm was in good position and the aorta was 
tortuous.  The June 2005 report specifically notes that 
diffusion capacity was moderately reduced, and that x-ray 
examination showed no active pulmonary disease, and was 
unchanged from January 2004.  There is no evidence of 
pleurisy and the June 2005 VA examination report specifically 
notes that the appellant had had no right pneumothorax since 
1970.  Thus, a rating in excess of 60 percent is not 
warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The evidence is in favor of a 60 percent rating.  
Consequently, the benefits sought on appeal are granted.  

II.  Major Atrophy of the Right Pectoralis Muscle with 
Weakness, Residual Deficit, Involvement of the Right Shoulder 
and Arm associated with Residuals of a Right Thoracotomy due 
to Recurrent Pneumothorax

The residuals of a right thoracotomy due to recurrent 
pneumothorax resulting in atrophy of the right pectoralis 
muscle with weakness, residual deficit, involvement of the 
right shoulder and arm have been rated as 20 percent 
disabling under Diagnostic Codes 5303-5201.  The Board finds 
that the evidence supports a 40 percent rating.  

Initially, the Board notes that range of motion findings in 
regard to the right shoulder have varied.  While it is not 
clear whether some increases in range of motion are 
attributable to the numerous injections of medication into 
the shoulder, physical therapy, the skill of the examiner, or 
some other factor, what is clear is that there has been an 
increase in the degree of impairment due to the right 
shoulder disability, based on either actual limitation of 
motion with additional functional impairment or based on the 
severity of the muscle injury.  

In regard to actual range of motion, the Board notes that on 
VA examination in May 2001, range of motion of the right 
shoulder was noted to be normal in regard to flexion and 
extension.  There was, however, reduced range of motion with 
internal and external rotation, as well as with abduction.  
The examiner noted that the shoulder/arm was not able to 
passively be brought to above 100 degrees, and x-ray 
examination showed calcification within the rotator cuff 
compatible with calcific tendonitis.  Likewise, an October 
2001 record notes limited external rotation.  While range of 
motion was to 110 degrees, the Board notes that an August 
2001 treatment record reflects that he had recently had an 
injection of Lidocaine into the subacromial space.  Magnetic 
resonance imaging (MRI) of the right shoulder in August 2002 
showed moderate degenerative changes in the acromioclavicular 
joint in a position to cause impingement.  Significantly, the 
report notes that he was unable to use the arm beyond 80 
degrees of abduction.  An August 2003 record notes that x-ray 
examination of the right shoulder showed moderately severe 
degenerative changes of the acromioclavicular joint.  

In addition, in reaching a determination in this matter, the 
Board has considered not only the actual limitation of motion 
of the right shoulder/arm, but also the functional 
impairment, due to such symptoms as pain and weakness, as 
asserted by the appellant at the hearing.  Transcript at 4 & 
13 (2003); See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that regard, the Board 
notes that on VA examination in May 2001, there was exquisite 
tenderness on the lateral and frontal joint areas of the 
right shoulder, and it was noted that the appellant was 
unable to perform certain tasks, such as working overhead.  
Muscle strength was reduced to 3+ when compared to the left 
shoulder, posture was noted to be tilted to the right, and 
general muscle tone was noted to be reduced.  In September 
2002, diagnoses included right shoulder bursitis, tendonitis, 
and impingement syndrome.  While the level of pain was noted 
to be improved in October 2002 and range of motion was to 90 
degrees, lateral rotation against resistance was noted to be 
painful.  An August 2002 VA treatment record notes that 
internal and external rotation was limited to 50 percent as 
compared to the left side.  The findings on MRI of the right 
shoulder in August 2002 were noted to most likely represent 
severe tendonopathy with an intrasubstance tear and 
associated bursitis.  A January 2003 record notes a right 
shoulder injection in response to impingement signs with 
forward flexion and abduction, and a positive Hawkins test.  
Weakness with external rotation, forward flexion, and 
abduction was noted.  The impression of x-ray examination of 
the right shoulder in May 2003 was degenerative changes of 
the acromioclavicular and glenohumeral joints.  An August 
2003 VA record notes a reported 25-30 injections of 
medication into the shoulder, as well as physical therapy.  
Significantly, findings of an MRI of the right shoulder were 
noted to most likely represent severe tendonopathy.  

Further, on VA neurological examination in June 2005, 
weakness of the right pectoralis major muscle was noted, and 
importantly, the June 2005 orthopedic VA examiner stated the 
following:

The veteran bears indisputable evidence 
of significant residual problems 
involving his right shoulder girdle in 
terms of decreased range of motion, 
weakness, and persisting pain.  There 
is no evidence of any adverse effect in 
terms of changes of weather but his 
pain level is correlated completely 
with the attempted level of activity on 
the part of the veteran.  He is unable 
to lift items comfortably, even on an 
occasional basis, exceeding 10 pounds.  
He has difficulty putting on and 
removing his outer garments and has 
similar problems combing his hair and 
brushing his teeth.  He has transferred 
many of his routine day to day 
activities to the previously 
nondominant left upper extremity.  

In addition, the examiner noted significant muscle wasting 
and tenderness immediately distal to the acromion process.  
The report notes that the appellant winced and withdrew with 
fairly light superficial pressure from the examiner's hand, 
which the examiner noted to be actual and real without 
suggestion of inappropriate feigned response.  

The Board notes that while there is some negative evidence, 
to include the May 2005 VA examiner's opinion to the effect 
that weakness of the right pectoralis major muscle did not 
impair activities of daily living, based on a review of the 
entire record, to include the June 2005 VA opinion contained 
in the orthopedic examination report, coupled with the 
credible testimony at the hearing, Transcript at 5 & 8-9 
(2003), the Board finds that the disability more closely 
approximates a 40 percent rating.  

The Board notes that the June 2005 VA examiner specifically 
stated that the appellant had clearly experienced 
deterioration of range of motion along with increasing 
weakness of his right shoulder girdle compared with the 
findings in June 2003.  The Board notes that a 40 percent 
rating is the maximum schedular evaluation under both 
Diagnostic Code 5201 and Diagnostic Code 5303.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes the appellant's assertion in the September 
2002 VA Form 9 that he was entitled to rating of at least 80 
percent.  In this case, however, the Board finds no other 
provision upon which to assign a rating higher than 40 
percent.  The Board notes that while x-ray examination of the 
right shoulder in May 2003 showed degenerative changes of the 
acromioclavicular and glenohumeral joints, there is no 
evidence of fibrous union or of nonunion of the humerus.  
Thus, a higher rating is not warranted under Diagnostic Code 
5202.  In addition, the evidence establishes that there is no 
ankylosis.  Thus, a higher evaluation is not warranted under 
Diagnostic Code 5200.  On VA examination in May 2005, the 
supraspinatus and infraspinatus, rhomboids, infrascapular and 
latissimus dorsi muscles were noted to be normal.  

In addition, the Board finds that the appellant's February 
2006 assertion of loss of use of the right upper extremity to 
be without merit.  In that regard, the Board notes that the 
record, to include the May 2005 VA neurological examination 
report, shows diagnoses to include bilateral carpal tunnel 
syndrome, released, right cubital tunnel syndrome with nerve 
transposition, and right Dupuytren's contractures.  The 
examiner, however, specifically stated that the ulnar 
entrapment and carpal tunnel syndromes, and Dupuytren's 
contracture were not likely related to the service-connected 
residuals of the thoracotomy due to recurrent pneumothorax.  
Thus, such are not for consideration in rating the degree of 
impairment of the right upper extremity.  Regardless, there 
has consistently been motion of the right upper extremity and 
he has had use of the right upper extremity.  

In that regard, a February 2004 treatment record notes that 
the appellant repaired machines for a hobby, and was able to 
use both upper extremities for the completion of activities 
of daily living tasks and functional transfers.  Good fine 
motor skills were noted, bilaterally, when buttoning his 
shirt and tying his shoes.  While the June 2005 orthopedic 
examination report notes that he had gradually transferred 
many of his routine daily activities to his left upper 
extremity, the report reflects that he is able to comfortably 
lift objects weighing up to 10 pounds with his right arm, and 
a July 2005 VA treatment record notes that he used a cane in 
his right hand with ambulation.  In August 2005, he was noted 
to be ambulating with crutches, and in September 2005 he was 
noted to be driving.  Clearly, he has use of his right upper 
extremity.  

In summary, the Board finds that overall, the degree of 
impairment due to the service-connected disability involving 
the right pectoralis muscle and right shoulder and arm 
approximates the functional equivalent of limitation of 
motion of the major extremity to 25 degrees from the side, 
and/or that the muscle injury is severe.  Thus, a 40 percent 
rating is supportable.  As noted, a 40 percent evaluation is 
the maximum schedular evaluation under both Diagnostic Code 
5201 and Diagnostic Code 5303.  

The evidence is in favor of a 40 percent rating.  
Consequently, the benefits sought on appeal are granted.  

III.  Right Anterior Chest Thoracotomy Scar

Service connection for a right thoracotomy scar with 
retracted incision was granted in an October 2005 rating 
decision, and a 10 percent disability evaluation was assigned 
under Diagnostic Code 7804.  The appellant asserts that a 
higher rating is warranted for the right thoracotomy scar.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the right anterior chest thoracotomy scar 
with a retracted incision.  The Board notes that a November 
2003 treatment record reflects a scar below the appellant's 
right chest where he complained of pain when he lifted his 
arm beyond 90 degrees.  As noted above, limitation of motion 
of the arm/shoulder has been attributed to atrophy of the 
right pectoralis muscle with weakness, residual deficit, 
involvement of the right shoulder and arm, and has been 
separately rated.  

As noted, the criteria pertaining to scars have been revised 
during the appeal period.  While the scar was noted to be 
very tender on VA pulmonary examination in June 2005, the 
June 2005 VA neurological examination report notes that it 
was well healed, and the June 2005 orthopedic VA examination 
report notes that it measured 23 cm in length.  The probative 
evidence establishes that the scar is tender.  Limitation of 
motion has been separately rated and the scar does not cover 
an area of 144 square inches or greater.  Thus, an evaluation 
in excess of 10 percent is not warranted under the old or new 
criteria.  

The Board notes that the appellant is competent to report his 
symptoms.  He is not, however, a medical professional and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the objective evidence 
to be more probative as to the degree of impairment due to 
the right anterior chest thoracotomy scar with a retracted 
incision.  As noted, limitation of motion of the right 
shoulder/arm has been separately rated.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


IV.  Extraschedular Consideration

Lastly, the Board does not find that a referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007) is in order.  
The evidence in this case fails to show that residuals of a 
right thoracotomy due to recurrent pneumothorax cause a 
marked interference with his employment, or that such have in 
the past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The June 2005 VA 
pulmonary examination report notes that the last 
hospitalization for a pneumothorax was in 1970.  A July 2005 
VA treatment record notes that he was retired.  Consequently, 
the Board finds that a referral for extraschedular 
consideration is not warranted.


ORDER

A 60 percent evaluation for lung impairment as a result of 
residuals of a thoracotomy due to recurrent pneumothorax is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 40 percent evaluation for major atrophy of the right 
pectoralis muscle with weakness, residual deficit involvement 
of the right shoulder and arm associated with residuals of a 
right thoracotomy due to recurrent pneumothorax is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A rating in excess of 10 percent for a right anterior chest 
thoracotomy scar with a retracted incision is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


